Case 5:21-cv-01153-JGB-SHK Document 1-2 Filed 07/09/21 Page 1 of 2 Page ID #:87




           Exhibit B
                        Case 5:21-cv-01153-JGB-SHK Document 1-2 Filed
                                                                   to: 07/09/21
                                                                        SEIU Local Page  2 of 2
                                                                                   721, CTW,  CLCPage ID #:88
                                                                                                       LOCAL                                                                                                             721
SEIU Local 721 Cid CLC
                                                                                                                                                6177 River Crest Dr., Ste. B

Membership  Application                                                                                                                         Riverside, CA 92507
                                                                                                                           Phone: ( 951) 571- 7700
San Bernardino Courts                                                                                                      Fax:            ( 951) 653- 6310                                            SEIU
PLEASE PRINT CLEARLY                                                                                                                                                                                  dso opeiu 537, a4i- do 6115




     Employer
                        NameSckn                                                                                                         SAwwor
 mployee         ID#_                                                       42+ Social Security#(
                                                                              4--                                              optional)



 ast       Name                                                                                                  First Name       Ar1s,e 1 moq                                                             M. I.


 ate of       Birth                                                                                              Gender:          Male                 emale

                                 r-                                                       i,
                                      5S                   Q orEc,41D                     tw.1    LSE,                               oS
                                                                                                                                                      J13
                                                                                                                                                                               State
 orae       Address                                                                                                   City /                                                                  Zip Cod e_
                                                                                                                                                kyr                                     b
                                                                                                                                                            p
Tome Phone                                                                                                            Work Phone           ``               I®         '           3&'! 2
                                      y        l
                                      I    `                                    r1                                    Personal Email
3ersonal Cell Phone


7 Yes, I want to receive text messages from SEIU 721. SEIU 721 will never chargefor mobile messages. Standard data rates may apply—please check with your cell phone provider.
Job Title               8t-[.
                           SjAJ&S                      10gne"
                                                                         e
                                                                                      SPrej4j. fs,,,                      _                                      Date Hired_


 epartment Name


Mork Address                          1 > J-           AZR044WSfi6                            iIl
                                                                                                                                     City         t                 BAR€                    /"'
                                                                                                                                                                                             vZip Code_

     I hereby request and accept membership in SEIU Local 721 and authorize the Union as my designated exclusive bargaining agent to represent me and to negotiate and conclude
in my behalf any and all agreements as to wages, hours, and other conditions of work. I agree to be bound by the Constitution and Bylaws of the Union and by any contracts that may
he   in   existence   al^    time of application pr that may be negotiated by the Union.
                            t


Sate                                                                     Signature
                                                                                                                                                                                               t
       I further authorize SEIU Local 721 to instruct my employer to deduct and remit to the Union, any dues, fees and general assessments from my paycheck and to adjust the amount
if this deduction as may be required to comply with changes in premiums under existing agreements with insurance plans, or to comply with dues schedules and general assessments
letermined by the Union. Irrespective of my membership in the Union, deductions for this purpose shall remain in effect and be irrevocable unless revoked by me in writing in accor-
lance with applicable provisions in the memorandum of understanding or agreement between my employer and SEIU Local 721. In the absence of such provision, this authorization
 hall remain in effect and can only be revoked by me in writing during the period not less than thirty( 30) days and not more than forty- five( 45) days before the annual anniversary date
9 this authorization.
          It is my responsibility as a member to notify the Union if I believe my deductions are incorrect or if I am no longer in a bargaining unit represented by SEIU Local 721. The Union
vill not refund any dues payments beyond six( 6) months from the date of the member's request for refund. While dues, fees and assessments to SEIU Local 721 are not tax deduct-
 Ie      as charitable contributiorptfor   federal income tax       purposes,         they may be deductibl           er other pmvisio s subject to various restrictions imposed by the Internal Revenue Code.

 ate                                  f                                  Signature


                                                           C   O    P       E             C   O   N    T     R    I   B    U    T    I     O     N           F     O       R   M

                                           Contribute to the SEIU Local 721 Committee on Political Education( COPE)
                        I am volunteering to contribute to SEIU Local 721 COPE to help elected officials stand up for working people.
             I authorize my union, SEIU Local 721, to file this payroll deduction with my employer and for my employer to forward that amount specified to SEIU Local 721 COPE.
             I understand that: 1) 1 am not required to sign this form or make COPE contributions as a condition of my employment by my employer or membership in the union: 2) 1 may
     refuse to contribute without any reprisal; 3) Only union members and executive/ administrative staff who are U. S. Citizens or lawful permanent residents are eligible to contribute
     to SEIU Local 721 COPE; 4) The amounts on this form are merely a suggestion, and I may contribute more or less by this or some other means without fear of favor or disadvan-
     tage from the union cr my employer, 5) SEIU Local 721 COPE uses the money it receives for political purposes, including but not limited to addressing political issues of public
     importance and contributing to and spending money in connection with federal, state and local elections.
             Contributions to SEIU Local 721 COPE are not deductible for federal income tax purposes. This authorization shall remain in effect until revoked in writing by me.

     Are You Registered to Vote?:                                  Yes               No

     I   authorize      my      employer       to deduct: $              10 $             15 $        20 $        25 every month from my paycheck and transfer the funds to SEIU
     Local 721 COPE. My signature shows that I have reviewed and agree with the terms on this form.
     Date                                                                   Signature


                                      S    E       I   U       7    2       1          MEMBER                              LIFE                       INSURANCE


kctive SEIU 721 members are automatically covered for$ 2, 000 life insurance and an additional$ 2, 000 for accidental death and
Ijsmemberment insurance( a total of$ 4,000 if accidental death). Please indicate up to two beneficiaries below.

rimary        Beneficiary         b r—
                                     msi-wi
                                                                                                                                                       Relationship

secondary         Beneficiary     VEA4 A'1': l7- '° +                   y
                                                                                                                                                       Relationship
                                                                                                                                                                                5L-Al
